--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is dated for reference purposes and
entered into as of December 1, 2005 (the “Effective Date”), by and between Bank
of Internet USA, a federal savings bank (the “Bank”), having a principal place
of business at 12777 High Bluff Drive, Suite 100, San Diego, CA 92130, and Terry
M. Harris (the “Executive”), whose address is 427 Rosario Lane, White Lake,
Michigan 48386. Bank and Executive are sometimes collectively referred to in
this Agreement as the “Parties.” As used in this Agreement, the term “Effective
Date” means the date this Agreement becomes effective.


RECITALS


1.     Bank desires to employ Executive and avail itself of his skill, knowledge
and experience in the management of Bank's business.


2.     The Parties desire to set forth in this Agreement the terms of
Executive's employment by Bank.


The Parties therefore agree as follows:



 
A.
TERM OF EMPLOYMENT



Bank employs Executive to perform the duties described in this Agreement, and
Executive accepts such employment, for a term of one year commencing on the
Effective Date and ending on the day preceding the one year anniversary of the
Effective Date, except (i) that the Term of this Agreement shall be renewed
without further notice for a one year period commencing on the annual
anniversary date of the Effective Date (the “Anniversary Date”) and on each
subsequent Anniversary Date following any such one year period of employment,
and (ii) this Agreement may be terminated prior to the end of such Term by Bank
or Employee in accordance with and subject to the terms of Paragraph F.
(Termination) of this Agreement, including, but not limited to, Paragraph F.2.a
providing Executive with Severance Payment (as defined therein) upon termination
of this Agreement by Bank other than for cause. When used in this Agreement,
“Term” shall refer to the entire period of employment of Executive by Bank under
this Agreement.



 
B.
DUTIES OF EXECUTIVE



Subject to the powers and directions of the policies, procedures and directives
of the board of directors, as adopted and modified from time to time, Executive
shall perform the duties and shall have the titles of “Vice President and Chief
Credit Officer.” During the Term, Executive shall perform exclusively for Bank
the services contemplated in this Agreement to be performed by Executive,
faithfully, diligently and to the best of Executive's ability, consistent with
the highest and best standards of the banking industry and in compliance with
all applicable laws and regulations and the Bank's federal stock charter and
bylaws. Except as permitted by the prior written consent of Bank's board of
directors, Executive shall devote Executive's entire working time, ability and
attention to the business of Bank during the Term.

1

--------------------------------------------------------------------------------






 
C.
COMPENSATION



1.    Base Salary.  In consideration of Executive's services to be performed
under this Agreement and commencing as of the Effective Date, Bank shall pay or
cause to be paid to Executive a base salary at the rate of $150,000 per annum,
payable in equal installments in conformity with Bank's normal payroll periods.
Executive's salary shall be reviewed by the board of directors from time to time
at its discretion and Executive shall receive such salary increases, if any, as
the board of directors, in its sole discretion, shall determine.
 
                2.    Pre-Tax Net Income Benefit.  The Bank has advised the
Executive that at the time this Agreement is being entered into the Compensation
Committee of the Board of Directors is committed to developing a new benefit
program for senior executives based on the pre-tax net income of the Bank and
that the full Board of Directors expects to adopt such new program in due course
prior to the end of the current fiscal year (the “New Pre-Tax Net Income
Benefit”). The Bank has further advised Executive that the current benefit for
senior executives based on pre-tax net income of the Bank will result in no
pre-tax net income benefit for such senior executives for the Bank’s fiscal year
ending June 30, 2006, and that even if the Executive were to commence
participating as of the Effective Date in the current program on the same basis
as such senior executives, Executive would not receive any pre-tax income
benefit for the Bank’s fiscal year ending June 30, 2006. Executive understands
and agrees that no benefit based on pre-tax net income of the Bank for the
Bank’s fiscal year ending June 30, 2006 will be paid under this Agreement. When
adopted, Executive shall be entitled to participate in the New Pre-Tax Net
Income Benefit on the same basis generally as the other senior executive
officers of the Bank and specifically, Executive shall participate in the New
Pre-Tax Net Income Benefit on the same basis as the Chief Financial Officer of
the Bank. Upon request the Bank shall provide to Executive copies of the current
pre-tax net income benefit available to senior executives of the Bank and when
adopted by the Board of Directors, the Bank shall deliver to Executive a true
and correct copy of the New Pre-Tax Net Income Benefit.



 
D.
EXECUTIVE BENEFITS



1.    Vacation.  Executive shall be entitled to vacation as prescribed in the
Bank's Employee Manual maintained on the Bank's Intranet. In the event this
Agreement is terminated pursuant to Paragraph F.2, Bank reserves the right to
require Executive to take any unused vacation time prior to the Date of
Termination (as defined in Paragraph F.2).


2.     Directors and Officers Liability Insurance.  Bank shall provide for
Executive, at Bank's expense, coverage under a directors and officers liability
insurance policy in such amounts and on such terms as may be approved by Bank's
board of directors and as may be consistent with such coverage provided by Bank
for its other officers and directors.


3.     Group Insurance Benefits and Death Benefit.  Executive shall participate
in all group insurance plans provided by Bank for all of its senior executive
officers at Bank's expense to the same extent and on the same terms as Bank's
other senior executive officers. Throughout the Term, the Bank shall provide at
its sole cost a death benefit on the life of Executive in an amount equal to
three times Executive's then-current annual salary, subject to Executive’s
qualification for and the Bank’s purchase of Bank-owned life insurance.

2

--------------------------------------------------------------------------------




4.    Stock Options.  As of the Effective Date, BofI Holding, Inc. a Delaware
corporation (“Holding”), the sole shareholder of Bank, shall grant to Executive
stock options pursuant to the BofI Holding, Inc. 2004 Stock Incentive Plan (the
“Plan”) and as memorialized in a Stock Option Award Agreement and Notice of
Stock Option Award (the “Award Agreement”), to be dated effective as of the
Effective Date (the “Grant”). The Award Agreement evidencing the Grant shall
provide for, among other things, the grant to Executive of 20,000 stock options
with an exercise price equal to the per share fair market value of the common
stock of Holding on the date of the Grant and which shall vest over a four year
period commencing on the Effective Date as described in the Award Agreement.
Notwithstanding the terms of the Plan, in the event that the Bank terminates
Executive under this Agreement for any reason other than for cause pursuant to
Paragraph F.1 or in the event Executive's death or disability causes the
termination of this Agreement, all of Executive's stock options issued pursuant
to the Grant and any subsequently issued grant of stock options under the Plan,
including all stock options held by Executive that are not otherwise vested at
such time, shall become fully vested and Executive may exercise such vested
stock options, in whole or in part, at any time within the terms of the Plan. In
the event that Executive terminates this Agreement, Executive shall be entitled
to exercise only those stock options that are vested as of the Date of
Termination (as defined in Paragraph F.2, below), and may be exercised within a
three month period in accordance with the Plan. Neither Bank nor Holding shall
enter into any transaction during or after the Term that would have the effect
of canceling any of Executive's issued under the Grant.


5.    Retirement, Profit Sharing and Other Plans.  Executive shall be entitled
to participate in any retirement plans, profit-sharing plans, salary deferral
and other deferred compensation plans, medical expense reimbursement plans and
other similar plans that Bank may establish with respect to all employees;
provided, however, that nothing herein shall require Bank to establish or
maintain any of such plans.



 
E.
BUSINESS EXPENSES AND REIMBURSEMENT

 
1.     Business Expenses.  In addition to Bank's payment or reimbursement of
costs of the type described in Paragraph E.2, Bank shall pay or reimburse
Executive for any ordinary and necessary business expenses incurred by Executive
in the performance of his duties and in acting for or on behalf of Bank during
the Term, provided that: (a) each such expenditure is of a nature qualifying it
as a proper deduction on the federal and state income tax returns of Bank as a
business expense and not as deductible compensation to Executive, (b) Executive
furnishes to Bank adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of such expenditures and deductible business
expenses of Bank, and (c) Executive's expense reimbursement reports are
submitted for approval in accordance with Bank's internal policies.


2.    Additional Expenses.  Bank shall pay or reimburse Executive for the costs
and expenses set forth below, subject to the following requirements:
(i) Executive shall comply with the Bank's expense payment or reimbursement
guidelines and procedures as the Bank may amend such guidelines and procedures
or may adopt new guidelines and procedures from time to time, and (ii) prior to
the Bank becoming liable for any expenses or reimbursement relating to
equipment, publications, education, training or professional organizations
pursuant to subparagraphs a. through f., below, any such expenses or
reimbursement shall be approved by Bank's board of directors or any committee or
person authorized by the board of directors to grant such approval, in advance
of incurring any such expenses. Subject to such prior approval of incurring
expenses or reimbursement and to compliance with Bank's payment or reimbursement
procedures, Bank's obligation to make any such payment or reimbursement pursuant
to this paragraph shall not be contingent on whether or to what extent a
particular expense may constitute a deductible business expense of Bank or be
excludable from Executive's taxable compensation.

3

--------------------------------------------------------------------------------




a.    Automobile Allowance.  Standard business mileage reimbursement will be
provided to Executive.


b.    Parking.  Bank shall pay or reimburse Executive for his reasonable
automobile parking expenses during the Term.


c.    Equipment.  Bank shall pay or reimburse Executive for costs incurred by
Executive during the Term for a digital cellular telephone (including the
initial purchase price and connection charges as well as all business-related
air charges), and other equipment as needed. Such equipment shall be the
property of the Bank and upon termination of this Agreement for any reason, all
of such equipment shall be returned to Bank, as more particularly provided in
Paragraph G.3.


d.    Publications.  Bank shall reimburse Executive for the costs incurred by
Executive during the term for subscriptions to business-related periodical
publications that Executive reasonably considers useful and relevant to the
discharge of his duties for Bank.


e.    Education and Training.  Bank shall pay for or reimburse Executive for
costs incurred by Executive during the Term for attending business-related
seminars, training programs, conferences and conventions that Executive
reasonably considers useful and relevant to the discharge of his duties to Bank.


f.    Professional Organizations.  Bank shall pay for or reimburse Executive for
costs incurred by Executive during the Term for membership fees and dues of
professional organizations that Executive reasonably considers useful and
relevant to the discharge of his duties for Bank.


g.    Relocation and Transition Costs.  The Bank shall pay the sum of $20,000
for the cost of moving and home sale expenses pertaining to relocating Executive
and his family to the San Diego area. Such amount shall be paid in two
installments of $10,000 each: (i) the first installment of $10,000 shall be paid
within 30 days of the Effective Date, and (ii) the second installment of $10,000
shall be paid within 30 days after Executive gives the Bank notice that
Executive’s current residence in White Lake, Michigan has been sold and that
Executive’s immediate family has completed their permanent move to the San Diego
area. In addition, during the time that Executive’s immediate family remains
resident in Michigan, Executive shall be reimbursed for the actual cost of air
fare for up to three round trips between San Diego, California and Detroit,
Michigan at the air fare rate that would be charged for such trips at such time
by Southwest Airlines.

4

--------------------------------------------------------------------------------






 
F.
TERMINATION



1.    Termination for Cause.  Bank may terminate this Agreement for cause at any
time without advance notice and without further obligation or liability to
Executive, by action of Bank's board of directors:


a.    If Executive materially fails to perform his duties in a satisfactory
manner or habitually neglects his duties; provided, however, that before any
termination pursuant to this subparagraph a. shall become effective, (i) Bank
shall have given Executive written notice setting forth the specific grounds for
termination (“Warning Notice”), (ii) Bank shall have met and informed Executive
of the grounds for termination, of the extent and nature of his unsatisfactory
or negligent performance and of what Executive must do to correct such
deficiencies, and (iii) Executive shall have been afforded a reasonable
opportunity over a period of not less than forty-five (45) days from the date of
the Warning Notice to correct the unsatisfactory or negligent performance
described in the Warning Notice to the satisfaction of the board of directors,
provided, however, that Executive shall be terminated at the end of such period
if Executive fails to correct his deficient performance in the manner prescribed
by and to the reasonable satisfaction of the board of directors;


b.    If Executive is convicted of illegal activity which materially adversely
affects Bank's reputation in the community or which evidences the lack of
Executive's fitness or ability to perform Executive's duties as determined by
the board of directors, in good faith;


c.    If Executive commits any act which causes termination of coverage under
Bank's Bankers Blanket Bond as to Executive, as distinguished from termination
of coverage as to Bank as a whole;


d.    If Executive dies;


e.    If Executive is found to be physically or mentally incapable of performing
Executive's duties for a consecutive period of 90 days or greater by the board
of directors, reasonably and in good faith. Termination pursuant to this
subparagraph e. shall become effective immediately on written notice of
termination given by Bank to Executive after the expiration of such 90-day
period;


f.    If Bank is closed or taken over by any of the bank regulatory authorities
having jurisdiction over Bank's activities; or


g.    If any bank regulatory authority should successfully exercise its cease
and desist powers to remove Executive from office.


The Parties understand and agree that notwithstanding anything to the contrary
contained in this Agreement: (1) this Agreement is subject to the requirements
and terms set forth in the regulations of the Office of Thrift Supervision
(“OTS”) contained in 12 C.F.R. Section 563.39; (2) specifically, without
limitation, the required provisions set forth in 12 C.F.R. Section 563.39(b) are
incorporated by reference in this Agreement as if set forth in full; (3) to the
greatest extent possible, this Agreement shall be interpreted so as to be
consistent with said regulation; and (4) in the event of conflict or
inconsistency between the terms of this Agreement and said regulation, the
required provisions of said OTS regulation shall supersede any inconsistent or
conflicting provisions of this Agreement. The termination of this Agreement for
any of the reasons set forth in 12 C.F.R. Section 563.39(b) shall be considered
termination for cause pursuant to this Paragraph F.1.

5

--------------------------------------------------------------------------------





2.    Termination at Will.  Notwithstanding anything to the contrary contained
in this Agreement, this Agreement may be terminated by either party at any time
upon 30 days' written notice of termination to the other Party (“Notice of
Termination”). As used in this Paragraph F.2, “Date of Termination” means the
thirtieth (30th) day following the date on which Notice of Termination is given.


a.    Termination by Bank.  In the event Bank elects to terminate this Agreement
by giving Notice of Termination prior to the expiration of the Term, Executive
shall be entitled to compensation from Bank as follows: (i) Bank shall pay
Executive his normal compensation then in effect through the Date of
Termination; and (ii) Bank shall pay to Executive a severance payment equal to
his then-current base monthly salary, multiplied by 12 (the “Severance
Payment”), which amount shall be paid by the Bank in either of the following two
ways, in the sole discretion of the board of directors: (A) the Bank may pay the
Severance Payment in 12 equal installments during the succeeding 12 month period
beginning on the Date of Termination (the “Severance Period”) in conformity with
Bank's normal payroll periods, or (B) the Bank may pay the Severance Payment in
one lump sum, subject to such withholding and other deductions as may be
required by applicable law. In addition, Executive shall be entitled to the
continuation of the group insurance benefits provided under Paragraph D.3,
subject to Executive's reasonable cooperation with Bank, until the first to
occur of: (x) the expiration of the Severance Period, or (y) Executive's
commencement of work for a new employer that provides group medical insurance
benefits to Executive. Executive's acceptance of new employment or earnings from
other sources during the Severance Period shall not affect Bank's obligation to
make the Severance Payment as provided above. At any time between Bank giving
Executive Notice of Termination and the Date of Termination, Bank, in its sole
discretion, may direct Executive to cease performing services for Bank or to
absent himself from Bank's premises and operations, provided that Bank shall
nonetheless compensate Executive as provided above.


b.    Termination by Executive.  In the event Executive elects to terminate this
Agreement by giving Notice of Termination prior to the expiration of the Term,
Executive shall be entitled to such compensation as may be due and payable to
him through and including such Date of Termination, but Executive shall not be
entitled to any other compensation except as may be required by law or by
written agreement, including this Agreement and the Deferred Comp Plan.


3.    Effect of Termination.  In the event of the termination of this Agreement
prior to the completion of the Term for any of the reasons specified in
Paragraphs F.1 and F.2, Executive shall be entitled to the compensation earned
by Executive prior to the Date of Termination, as provided in this Agreement,
computed pro rata up to and including the Date of Termination, but Executive
shall not be entitled to any further compensation or other benefits for services
rendered after the Date of Termination, except as otherwise set forth in this
Agreement. As used in this Paragraph F.3, “Date of Termination” includes the
effective date of any termination, whether pursuant to Paragraph F.1 or F.2.

6

--------------------------------------------------------------------------------






 
G.
GENERAL PROVISIONS



1.    Solicitation of Customers and Employees.  For any period during which
Executive receives any salary from Bank and for a one year period following any
termination of Executive from Bank, Executive shall not solicit any customers or
employees of Bank to move their banking or employment relationships from Bank.
Nothing in this Agreement shall preclude Executive from any mass solicitation to
groups and individual follow-up solicitations of persons or businesses named in
any list or data base not specifically related to or previously defined by the
Bank, even though the names of certain Bank customers may appear in such list or
data base.
 
2.    Indemnification.  Contemporaneous with the parties entering into this
Agreement, Holding and Executive shall enter into the Indemnification Agreement
in the form attached to this Agreement as Exhibit A.


3.    Return of Property.  Executive expressly agrees that all manuals,
documents, files, reports, studies, instruments, equipment and other materials
and property used and/or developed by Bank or Executive (whether on his personal
time or while performing services for the Bank) during the Term (“Preparatory
Work”) are the sole property of Bank, and that Executive has no right, title or
interest in such property. Executive further agrees that, subject to the
execution of this Agreement, all Preparatory Work is the sole property of Bank,
and that Executive has no right, title or interest, legal or beneficial, in such
Preparatory Work or in any benefits that may arise from such Preparatory Work.
Upon termination of this Agreement for any reason, Executive or Executive's
representative shall promptly deliver possession of all of said property to Bank
in original or good, operating condition, normal wear and tear excepted.


4.    Notices.  Any notice, request, demand or other communication required or
permitted hereunder shall be considered to be properly given when personally
served in writing, when deposited in the United States mail, postage prepaid, or
when delivered to a generally recognized overnight courier service (such as, for
example, Federal Express or United Parcel Service) addressed to the Party at
such Party's address appearing at the beginning of this Agreement. Either Party
may change its address by written notice in accordance with this paragraph.


5.    Benefit of Agreement; Assignment.  This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective executors,
administrators, successors and assigns. This Agreement is for the personal
services of Executive and may not be assigned by Executive.


6.    Applicable Law.  Except to the extent governed by the laws of the United
States, this Agreement is to be governed by and construed under the laws of the
State of California.

7

--------------------------------------------------------------------------------




7.    Captions and Paragraphs Headings.  Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in constructing it.


8.    Invalid Provisions.  Should any provision of this Agreement for any reason
be declared invalid, void, or unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining portion shall not
be affected, and the remaining portions of this Agreement shall remain in full
force and effect as if this Agreement had been executed with said provision
eliminated.


9.    Entire Agreement.  This Agreement contains the entire agreement of the
Parties. It supersedes any and all other agreements or understandings, whether
oral or written, between the Parties with respect to the employment of Executive
by Bank. The terms of this Agreement in Paragraph D.4 applicable to stock
options supersede the terms of the Plan or any agreement between the Parties to
the extent the terms of the Plan and any other agreement are inconsistent with
the terms of Paragraph D.4. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, that are not
embodied in this Agreement, and that no other agreement, statement, or promise
not contained in this Agreement shall be valid or binding. This Agreement may be
modified or amended only in a written document signed by the party against whom
enforcement is sought. The amendment or other modification of the Plan or other
any other agreement generally applicable to the grant of stock options or
issuance of stock options by Holding to employees, including Executive, will not
supersede the terms of this Agreement pertaining to stock options without the
express written approval of the Parties contained in a writing expressly stating
its intent to supersede the specific terms of this Agreement applicable to stock
options. Additionally, terms of this Agreement will prevail in any conflicts
with other agreements.


10.    Attorney's Fees.  Each party shall bear his or its own attorneys' fees
and costs incurred in connection with the negotiation, preparation and delivery
of this Agreement. However, if any action is instituted to enforce or interpret
any of the obligations set forth in this Agreement, the prevailing party(ies)
shall be entitled to recover its (their) reasonable attorneys' fees and costs
incurred in connection with the enforcement or interpretive action.


11.    Trade Secrets.  To the extent that during the Term Bank develops any
trade secrets, as that term is defined under California law, the Parties agree
that such trade secrets belong to and are the property of the Bank. Executive
agrees that for a period of one year after the termination of this Agreement.
Executive shall not disclose any of Bank's trade secrets, directly or
indirectly, or use them in any way in contravention of the rights of the Bank to
such trade secrets.


12.    Accounting Principles.  Wherever in this Agreement, including any exhibit
hereto, there is a reference to or need to use or rely upon accounting
principles and procedures, such accounting principles and procedures shall be
those used by the Bank in the preparation and filing of its reports of financial
condition and operations in the form of Thrift Financial Reports, as filed with
the Office of Thrift Supervision in the ordinary course (“TFRs”). By way of
example, such items as Total Assets and loan loss reserves shall be computed as
they are computed for purposes of reporting such information in the Bank's TFRs.

8

--------------------------------------------------------------------------------





The Parties execute this Agreement on December 7, 2005, as of the Effective Date
first above written.




EXECUTIVE:
 
BANK OF INTERNET USA
     
a federal savings bank
         
/s/ Terry M. Harris
 
By:
/s/ Gary Lewis Evans
 
Terry M. Harris
 
Name:   
Gary Lewis Evans
     
Title:
President & CEO
 









CONSENT OF BOFI HOLDING, INC.


By execution of this Agreement below, BofI Holding, Inc., a Delaware
corporation, consents to and agrees to perform its obligations under Paragraph
D.4.
BofI Holding, Inc.


By:
/s/ Gary Lewis Evans
   
Gary Lewis Evans, President & CEO
 

 
9


--------------------------------------------------------------------------------